NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  JEFFREY JAMES FAULKNER, Petitioner.

                         No. 1 CA-CR 16-0426 PRPC
                              FILED 9-12-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 1994-009172
                   The Honorable Dean M. Fink, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jeffrey James Faulkner, Buckeye
Petitioner
                           STATE v. FAULKNER
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jennifer B. Campbell joined.


J O H N S E N, Judge:

¶1             Petitioner Jeffrey James Faulkner petitions this court for
review from the dismissal of his successive petition for post-conviction
relief. We have considered the petition for review and, for the reasons
stated, grant review and deny relief.

¶2            A jury convicted Faulkner of two counts of aggravated
assault, both dangerous offenses, and the superior court imposed
consecutive terms of 35 years' imprisonment. On direct appeal, this court
reversed the convictions and remanded for a new trial. State v. Faulkner, 1
CA-CR 96-0265 (Ariz. App. Apr. 29, 1997) (mem. decision).

¶3             On remand, Faulkner was convicted again and sentenced to
two consecutive terms of 21 years' imprisonment. He filed an appeal, but
later moved to voluntarily dismiss the appeal and the motion was granted.
State v. Faulkner, 1 CA-CR 98-0380 (Ariz. App. Sept. 18, 1998) (order).

¶4             Faulkner then timely filed his first post-conviction relief
petition, challenging his sentences. The superior court denied relief, but on
review this court granted relief in part and remanded for resentencing.
State v. Faulkner, 1 CA-CR 99-0564 (Ariz. App. Mar. 30, 2000) (mem.
decision). Faulkner was resentenced in January of 2001. On appeal, this
court affirmed the resentencing. State v. Faulkner, 1 CA-CR 01-0099 (Ariz.
App. Oct. 25, 2001) (mem. decision).

¶5             Since that time, Faulkner has filed seven petitions for post-
conviction relief, four petitions for review and one special action. In this
petition, filed in June of 2015, Faulkner re-alleges claims of ineffective
assistance of trial and appellate counsel, illegal sentence and significant
change in the law. He also presented claims of ineffective assistance of post-
conviction relief counsel, actual innocence and newly discovered evidence.
The superior court found that the claims were untimely, precluded or not
cognizable or colorable. This petition for review followed.




                                      2
                           STATE v. FAULKNER
                            Decision of the Court

¶6             The superior court dismissed the proceeding in an order that
clearly identified and correctly ruled upon the issues raised.1 Further, the
court did so in a thorough, well-reasoned manner that will allow any future
court to understand the court's rulings. Under these circumstances, "[n]o
useful purpose would be served by this court rehashing the trial court's
correct ruling in a written decision." State v. Whipple, 177 Ariz. 272, 274
(App. 1993). Therefore, we adopt the superior court's ruling.

¶7            For the reasons stated above, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




1       To the extent Faulkner's claim of a change in the law was brought
pursuant to State v. Phillips, 202 Ariz. 427 (2002), we note this claim was
presented and rejected in his second PCR proceeding. Faulkner then
petitioned this court for review, but review was denied. State v. Faulkner, 1
CA-CR 03-0311 (Ariz. App. June 29, 2004) (order). As noted by the superior
court, Faulkner's addition of Arizona Revised Statutes section 13-303(A)(3)
to the claim, without any explanation "why a statute expanding accomplice
liability would have affected his conviction or sentence," did not establish a
colorable claim.


                                        3